UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7316


JOSEPH COPPOLA,

                    Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden,

                    Respondent - Appellee.



                                      No. 17-6026


JOSEPH COPPOLA,

                    Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden,

                    Respondent - Appellee.



Appeals from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cv-00096-GMG-RWT)


Submitted: May 30, 2017                                           Decided: June 8, 2017
Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Coppola, Appellant Pro Se. Helen Campbell Altmeyer, Assistant United States
Attorney, Wheeling, West Virginia; Erin K. Reisenweber, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Joseph Coppola, a federal prisoner, appeals the

district court’s order accepting in part the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2241 (2012) petition without prejudice. Coppola also appeals

the court’s order denying his Fed. R. Civ. P. 60(b) motion. We have reviewed the record

and find no reversible error in either order. Accordingly, we affirm for the reasons stated

by the district court. Coppola v. O’Brien, No. 3:15-cv-00096-GMG-RWT (N.D. W. Va.

Sept. 8, 2016; Dec. 7, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3